Title: From Thomas Jefferson to Zachariah Loreilhe, 27 August 1786
From: Jefferson, Thomas
To: Loreilhe, Zachariah



Sir
Paris Aug. 27. 1786.

I am honoured with your letter of the 14th. instant on the subject of Mr. Barclay. I have received one from him of the 16th. of July. He expected to sign our treaty with Marocco in a few days. The interest which M. de Thevenard takes in whatever relates to us is a proof of his goodness; and I consider it as fortunate that the port, to which so great a proportion of the American commerce comes, should be under the care of a person so friendly disposed to our nation. It is good for both countries to cherish a connection commercial, political, and social.—I undertook to have the picture of Genl. Washington copied for M. Thevenard. I engaged Mr. Houdon to find a good hand to execute it and to superintend it himself. I have put off answering your letter two or three days that I might be enabled to inform M. de Thevenard that the picture is finished. I received this information myself last night, and therefore I will beg the favor of you to communicate it to him, and to ask him by what conveyance he would wish me to send it. By rolling it up we might get it into a smaller and lighter box, but a painting sustains some injury by being rolled, as it is apt to crack. His orders shall be implicitly followed, and I shall be happy to receive them as soon as convenient to him. I have the honour to be with much respect Sir your most obedient & most humble servant,

Th: Jefferson

